Citation Nr: 1825784	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-33 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for callouses and plantar warts of the feet.

2.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to June 1974.  He served under honorable conditions in the United States Marine Corps.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In August 2012, the RO granted service connection for PFB and assigned a noncompensable initial rating; in August 2014, the RO granted service connection for a bilateral foot disability and assigned a noncompensable initial rating.  The Veteran has timely appealed both decisions.   


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's callouses and plantar warts of the feet have been manifested by moderate disability due to painful calluses causing impairment in standing and walking. 

2.  The Veteran's PFB has not affected 5 to 20 percent, or more, of his entire body or 5 to 20 percent, or more, of exposed areas, nor has intermittent systemic therapy (such as corticosteroids or other immunosuppressive drugs) been required.  


	CONCLUSIONS OF LAW	

1.  The criteria for an initial rating of 10 percent, but no higher, for a bilateral foot disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2017).

2.  The criteria for an initial compensable rating for PFB have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Where a veteran is seeking a higher initial rating for a service connected disability, the history with that disability from the date of service connection will be evaluated.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4, § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings, or separate ratings based on evidence showing that a veteran's disability was different at distinct times, will also be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA assigns a percentage rating for a disability by comparing a veteran's disability against criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4, § 4.1.  The Schedule is based on the average reduction in earning capacity in civilian occupations resulting from diseases and injuries associated with service in the armed forces.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If a veteran's symptoms implicate two different ratings under a single Diagnostic Code (DC) in the Schedule, then VA will assign the higher rating provided that the symptoms more closely align with the criteria for the higher rating.  See 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  VA's determination about which rating to assign is also informed by a broad interpretation of the law consistent with the facts of each case and, if there is a reasonable doubt as to the degree of a veteran's disability, then the doubt will be resolved in the veteran's favor.  See id. § 4.3.  After VA assigns a rating, that rating may require re-evaluation in the future in keeping with changes to the Veteran's condition, the law, and medical knowledge.  See id. § 4.1.  

One diagnostic code may be more appropriate than another based on factors such as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.27.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  When an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).

The Veteran's PFB is rated pursuant to 38 C.F.R. § 4.118, DC 7806 (dermatitis or eczema).  Under the provisions of 7806, in relevant part: a 0 percent rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Higher ratings are awarded for more severe symptoms under DC 7806.

Although the Veteran's bilateral foot disability is also rated pursuant to DC 7806, his condition implicates another DC.  Under the criteria for DC 5284, which contemplates foot injuries, in relevant part: a 10 percent rating is assigned for a "moderate" foot disability and "moderately severe" foot disabilities are rated as 20 percent disabling.  See 38 C.F.R. § 4.71a.  The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  See 38 C.F.R. § 4.6.

For the purpose of evaluating lay evidence, to include a veteran's statements about his health conditions, competent evidence is "limited to that which the witness has actually observed, and is within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  For example, although a lay person is competent to report observable symptomatology of an injury or illness (such as pain or the visible flatness of his feet), a lay person is "not competent to opine as to medical etiology or render medical opinions."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).


Analysis - Bilateral Foot Disability

Here, the Veteran was service connected for a bilateral foot disability effective January 10, 2008, and he was assigned a noncompensable rating pursuant to DC 7806.  However, the Board finds that 5284 is the more appropriate DC for the Veteran's disability based on his relevant medical history since service connection was awarded, current diagnoses of bilateral plantar calluses and plantar warts, and demonstrated symptomatology to include pain that causes impairment in standing and walking.  The Board finds that the Veteran's chief complaint regarding his disability has been painful calluses that interfere with the use of his feet, and DC 5284 more approximates his condition than 7806 because the ratings criteria under 7806 make no provision for symptoms beyond a certain percentage of coverage of the body, much less functional impairment.  Accordingly, the Board will analyze the Veteran's bilateral foot disability under DC 5284.

The Board finds that the competent medical evidence of record shows that the Veteran's bilateral foot condition has been manifested by moderate disability since service connection on January 10, 2008.  VA treatment records from February 2008 show painful calluses on his feet, which is consistent with subsequent records from April 2008, July 2008, October 2008, January 2009, April 2009, and October 2009.  In October 2009, the report notes that the Veteran was having difficulty walking and in a July 2012 VA examination he was having difficulty standing associated with his calluses.  This is consistent with lay statements in the Veteran's substantive appeal dated May 2015, private treatment records from July 2015, and VA treatment records from August 2016.  Based on this evidence, the Board finds that his bilateral foot condition has been manifested by moderate disability throughout the appeal period.  Accordingly, an initial rating of 10 percent is warranted.

At the same time, the Board finds that a 20 percent rating for "moderately severe" foot disability is not warranted.  The competent medical evidence of record also shows that his calluses can be treated with regular podiatry visits, orthotics, and self-treatment with a pumice stone.  Even when his calluses are present, his limitations pertain to prolonged standing and walking only.  A review of VA treatment records indicates that the preponderance of the evidence is against a 20 percent rating.  Accordingly, the Board finds that the Veteran's bilateral foot disability does not rise to the level of moderately severe and a 20 percent rating is not warranted. 

Analysis - PFB

Turning to the Veteran's PFB, the Board concludes that an initial rating of 10 percent pursuant to DC 7806 is not warranted because PFB has not affected 5 to 20 percent, or more, of his entire body or 5 to 20 percent, or more, of exposed areas, nor has intermittent systemic therapy (such as corticosteroids or other immunosuppressive drugs) been required for a total duration of less than 6 weeks during the past 12-month period.  On the contrary, the Board finds that the competent medical evidence of record, to include VA examinations from July 2012 and December 2014, shows that PFB is not symptomatic because the Veteran has stopped shaving and he has not undergone treatment for his PFB.  The July 2012 examiner noted that PFB was not affecting any percentage of his body and in December 2014 the Veteran told the examiner he was experiencing no problems with it.  The additional evidence of record does not present findings concerning the Veteran's PFB that significantly expand upon, revise, or contradict the findings in the most detailed evidence discussed by the Board in this decision.  Accordingly, an initial compensable rating for PFB is not warranted.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service connected disabilities and that a higher rating is warranted.  To the extent that he is arguing that his ratings should be even higher, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing symptoms.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, although the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, and has in this case, the Board notes that with respect to the Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, that these types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiner of record should be afforded the greater probative weight.  Id.  


ORDER

An initial rating of 10 percent, but no higher, for a bilateral foot disability is granted subject to the laws and regulations governing the payment of monetary benefits.

An initial compensable rating for PFB is denied. 




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


